DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 6/17/2021, by adding the limitation “reduce a sample rate of the first signal by a first down-sample factor prior to recovery of the time-division multiplexed return; output the time-division multiplexed return; cancel the time-division multiplexed return in the first signal to generate a second signal; reduce the sample rate of the first signal by a second down-sample factor prior to cancelling the time-division multiplexed return in the first signal to generate the second signal; and output the second signal to a second receiver” to independent claim 1 and 11 overcome the rejections set forth in the Office Action dated 3/18/2021. Accordingly, the aforementioned rejection has been withdrawn.  	

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Miller (US 20090023384) teaches the concepts of a satellite communications gateway (FIG. 1, 115, "Gateway(s) 115", 125-am 125-n. Par. 47, lines 1-9, "The gateway 115 is sometimes referred to as a hub or ground station and services the feeder links 135,140 to and from the satellite 105") that includes: a first receiver including a first processor and a first memory (Par. 51, lines 1-15, "The gateway 115 provides an interface between the network 120 and the satellite 105. The gateway 115 may be configured to receive data and information directed to one or more subscriber terminals 130, and can format the data and information for delivery to the respective destination device via the satellite 105. Similarly, the gateway 115 may be configured to receive signals from the satellite 105 (e.g., from one or more subscriber terminals 130) directed to a destination connected with the network 120, and can format the received signals for transmission with the network 120". Note that the gateway 115 receives 
However,  the prior art does not disclose or fairly suggest the limitation, "reduce a sample rate of the first signal by a first down-sample factor prior to recovery of the time-division multiplexed return; output the time-division multiplexed return; cancel the time-division multiplexed return in the first signal to generate a second signal; reduce the sample rate of the first signal by a second down-sample factor prior to cancelling the time-division multiplexed return in the first signal to generate the second signal; and output the second signal to a second receiver”, along with other limitations of the independent claim 1, and the prior art does not disclose or fairly suggest the limitation, reducing a sample rate of the first signal by a first down-sample factor prior to recovery of the time-division multiplexed return; outputting the time-division multiplexed return; cancelling the time-division multiplexed return in the first signal to generate a second signal; reducing the sample rate of the first signal by a second down-sample factor prior to cancelling the time-division multiplexed return in the first signal to generate the second signal outputting the second signal to a second receiver”, along with other limitations of the independent claim 11.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644